IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JOHN A. WALKER AND                   NOT FINAL UNTIL TIME EXPIRES TO
MELISA M. WALKER,                    FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellants,
                                     CASE NO. 1D15-2516
v.

LABORDE CONSTRUCTION,
L.L.C., A FLORIDA LIMITED
LIABILITY COMPANY, AND
RAYMOND A. LABORDE, A
NATURAL PERSON,

      Appellees.

_____________________________/

Opinion filed October 14, 2015.

An appeal from an order of the Circuit Court for Duval County.
Charles W. Arnold, Jr., Judge.

Carl Scott Schuler and Brian J. Lee, of Schuler & Lee, P.A., Jacksonville, for
Appellants.

No appearance for Appellees.




PER CURIAM.

      DISMISSED.

BENTON, OSTERHAUS, and BILBREY, JJ., CONCUR.